125 F.3d 858
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosaline B. LEWIS, Plaintiff-Appellant,v.UNITED STATES of America;  Department of Justice;  SocialSecurity Administration, Defendants-Appellees.
No. 97-15079.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided Sept. 26, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-96-20292-JW;  James Ware, District Judge, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Rosaline B. Lewis appeals pro se the district court's sua sponte dismissal of her action alleging, inter alia, defamation, conspiracy and discrimination against the United States and its government agency ("defendants") for denial of Social Security benefits.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
"We review de novo a district court's dismissal of an action for failure to state a claim."  Klarfeld v. United States, 944 F.2d 583, 585 (9th Cir.1991) (per curiam).  "Dismissal is appropriate only if the plaintiff 'can prove no set of facts in support of [her] claim which would entitle [her] to relief.' "  Id. (quoting Gibson v. United States, 781 F.2d 1334, 1337 (9th Cir.1986)).


4
Lewis contends that her claims against defendants are neither frivolous nor without merit.  We disagree.


5
The district court may dismiss in forma pauperis claims that are "based on indisputably meritless legal theory" or whose "factual contentions are clearly baseless."   See Neitzke v. Williams, 490 U.S. 319, 327 (1989).  An action lacks an arguable basis in fact if the plaintiff's factual allegations are "fanciful" or "describ[e] fantastic or delusional scenarios."   See id. at 325, 328.


6
Here, Lewis' complaint, even when liberally construed, see Lopez v. Department of Health Services, 939 F.2d 881, 882-83 (9th Cir.1991) (per curiam), is incoherent and fails to present any legal theory or factual allegations to support a claim for relief, see Neitzke, 490 U.S. at 327.   Accordingly, the district court did not err by dismissing Lewis' action.  See Klarfeld, 944 F.2d at 585.1


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, appellant's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because we conclude that Lewis could not possibly state a claim for relief, it is unnecessary to reach the issue of whether Lewis had properly served the defendants